As filed with the Securities and Exchange Commission on November 26, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Bonnie L. Smith 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Value Shares COMMON STOCKS - 74.33% ACQUISITION CORPORATIONS - 1.83% Liberty Acquisition Holdings Corp. (a) (f) $ Phoenix Group Holdings (b) (d) AIRLINES - 0.93% AirTran Holdings, Inc. (a) (d) ASSET MANAGEMENT & CUSTODY BANKS - 1.95% GLG Partners Inc. (a) (d) KKR Co. (a) (d) BIOTECHNOLOGY - 5.08% Genzyme Corporation (a) (f) Talecris Biotherapeutics Holdings Corp. (a) (d) ZymoGenetics, Inc. (a) (d) BROADCASTING & CABLE TV - 0.16% CC Media Holdings, Inc. (a) (d) Liberty Media Corp. - Interactive (a) (d) CABLE & SATELLITE TV - 1.30% Comcast Corporation Special Class A (e) COMMERCIAL PRINTING - 1.23% Bowne & Co. Inc. (e) COMMUNICATIONS EQUIPMENT - 2.97% ADC Telecommunications, Inc (a) (e) Motorola, Inc. (a) (d) COMPUTER STORAGE & PERIPHERALS - 0.68% EMC Corp. (a) (d) Netezza Corporation (a) (d) CONSUMER FINANCE - 4.16% AmeriCredit Corp. (a) (e) SLM Corporation (a) (e) DATA PROCESSING & OUTSOURCED SERVICES - 1.74% Hewitt Associates, Inc. (a) (e) DIVERSIFIED CHEMICALS - 1.33% Huntsman Corporation (e) DIVERSIFIED METALS & MINING - 0.29% Indophil Resources NL (a) (b) Rio Tinto plc - ADR (d) ELECTRICAL UTILITIES - 2.44% Allegheny Energy Inc. (e) ELECTRICAL COMPONENTS & EQUIPMENT - 0.80% SunPower Corp. Class B (a) (d) ELECTRICAL EQUIPMENT & INSTRUMENTS - 0.31% L-1 Identity Solutions, Inc. (a) (d) ELECTRICAL EQUIPMENT MANUFACTURERS - 0.95% Cogent, Inc. (a) (d) FERTILIZERS & AGRICULTURAL CHEMICALS - 6.10% Potash Corporation of Saskatchewan (b) (d) (g) FOOD RETAIL - 0.37% Casey's General Stores, Inc. (d) GOLD - 4.04% Kinross Gold Corporation (b) (f) Newcrest Mining Ltd. - ADR (d) HEALTH CARE FACILITIES - 2.58% Psychiatric Solutions, Inc. (a) (f) HEALTH CARE SUPPLIES - 3.03% Alcon Inc. - ADR (f) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS - 0.21% Mirant Corporation (a) (e) INDUSTRIAL GASES - 2.53% Airgas, Inc. (f) INTEGRATED TELECOMMUNICATION SERVICES - 4.60% Qwest Communications International Inc. (d) (f) LIFE SCIENCES TOOLS & SERVICES - 0.04% WuXi Pharmatech (Cayman) Inc. - ADR (a) METAL & GLASS CONTAINERS - 4.41% Pactiv Corporation (a) (f) MOVIES & ENTERTAINMENT - 0.31% News Corporation Class A (d) OIL & GAS EQUIPMENT & SERVICES - 0.42% Halliburton Company (d) OIL & GAS EXPLORATION & PRODUCTION - 1.22% Mariner Energy, Inc. (a) (d) PERSONAL PRODUCTS - 3.56% Alberto-Culver Company (d) NBTY Inc. (a) (e) PHARMACEUTICALS - 1.53% Valeant Pharmaceuticals International (b) (e) PRECIOUS METALS & MINERALS - 0.08% Camino Minerals Corp. (a) (b) (d) RESTAURANTS - 0.31% Burger King Holdings, Inc. (d) California Pizza Kitchen, Inc. (a) (d) SOFT DRINKS - 0.41% Coca-Cola Enterprises Inc. (d) Fomento Economico Mexicano SAB de CV - ADR SYSTEMS SOFTWARE - 7.36% ArcSight, Inc. (a) (e) McAfee Inc. (a) (g) TRUCKING - 3.07% Dollar Thrifty Automotive Group, Inc. (a) (g) Hertz Global Holdings, Inc. (a) (d) TOTAL COMMON STOCKS (Cost $9,120,487) EXCHANGE TRADED FUNDS - 0.03% Market Vectors Global Alternative Energy ETF TOTAL EXCHANGE TRADED FUNDS (Cost $3,990) WARRANTS - 0.02% Kinross Gold Corporation (b) Expiration: September, 2014, Exercise Price: $21.300 (a) TOTAL WARRANTS (Cost $2,637) Principal Amount CONVERTIBLE BONDS - 1.64% General Growth Properties LP $ 3.980%, 04/15/2027 (Acquired 05/07/2010 through 05/08/2010) (c) (d) TOTAL CONVERTIBLE BONDS (Cost $202,282) CORPORATE BONDS - 3.09% Mariner Energy, Inc. 11.750%, 06/30/2016 (d) Mirant Corporation 7.375%, 12/31/2013 (d) TOTAL CORPORATE BONDS (Cost $390,285) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.14% The Blackstone Group, LP 38 Expiration: December, 2010, Exercise Price: $12.00 Global Alternative Energy ETF 25 Expiration: October, 2010, Exercise Price: $23.00 iShares Nasdaq Biotech 2 Expiration: October, 2010, Exercise Price: $85.00 Market Vectors Coal ETF 6 Expiration: October, 2010, Exercise Price: $35.00 Materials SPDR 27 Expiration: December, 2010, Exercise Price: $35.00 TOTAL PURCHASED PUT OPTIONS (Cost $27,989) Shares SHORT TERM INVESTMENTS - 17.56% Fidelity Institutional Prime Money Market Portfolio 0.242% (f) (h) First American Government Obligations Fund 0.036% (g) (h) First American Prime Obligations Fund 0.128% (g) (h) First American Treasury Obligations Fund 0.015% (g) (h) TOTAL SHORT TERM INVESTMENTS (Cost $2,236,791) TOTAL INVESTMENTS(Cost $11,984,461) - 96.81% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign security. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2010 these securities represented 1.64% of total net assets. (d) All or a portion of the shares have been committed as collateral for open securities sold short. (e) All or a portion of the shares have been committed as collateral for written option contracts. (f) All or a portion of the shares have been committed as collateral for swap contracts. (g) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (h) The rate quoted is the annualized seven-day yield as of September 30, 2010. (i) The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements section in the Fund's most recent semi-annual or annual report. (j) Summary of Fair Value Exposure at September 30, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2010. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2010. Assets Level 1 Level 2 Level 3 Total Common Stock $ $ $
